Citation Nr: 0615996	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to restoration of a 70 percent rating for a 
psychiatric disorder to include panic disorder, depressive 
disorder, and post-traumatic stress disorder (PTSD) from July 
1, 2002, to January 30, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1990 to 
September 1995 and January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran stated that she felt her disabilities had 
worsened above the 70 percent level.  As it is unclear 
whether the veteran wishes to make a claim for an increased 
rating, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A December 1998 rating decision assigned a disability 
rating of 70 percent for major depression with psychotic 
features and PTSD effective December 17, 1998.

2.  An April 2002 rating decision reduced the veteran's 70 
percent rating to 50 percent effective from July 1, 2002, to 
January 30, 2003.

3.  The preponderance of the evidence does not demonstrate 
that sustained improvement of the veteran's psychiatric 
disability had taken place.




CONCLUSION OF LAW

The reduction of the veteran's disability rating for panic 
disorder, depressive disorder, and PTSD from 70 percent to 50 
percent, from July 1, 2002, to January 30, 2003, was not 
warranted, and the requirements for restoration have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.1, 4.2, 4.7, 4.13, 4.40, 4.45, and 4.71a, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board observes that in light of the favorable 
outcome of this appeal, any perceived lack of notice or 
development under the VCAA should not be considered 
prejudicial.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  Prior to reducing a veteran's disability 
rating, VA is required to comply with several VA regulations 
applicable to all rating-reduction cases regardless of the 
rating level or the length of time that the rating has been 
in effect.  Generally, when reduction in the evaluation of a 
service-connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).  In 
the advance written notice, the beneficiary will be informed 
of his right for a pre-determination hearing, and if a timely 
request for such a hearing is received (i.e., within 30 
days), benefit payments shall be continued at the previously 
established level pending a final determination. 38 C.F.R. § 
3.105(i)(1).

The RO properly complied with 38 C.F.R. § 3.105(e) pertaining 
to reductions as the RO furnished a letter to the veteran 
notifying her of the proposed reduction in a February 8, 2002 
letter, and she had 60 days in which to respond.  The 
reduction was not effectuated until July 1, 2002.  Thus, all 
due process requirements have been met under this provision.

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's PTSD has been evaluated pursuant to a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  Under that criteria, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

In this case, the evidence shows that the veteran was awarded 
a 70 percent rating for her service-connected psychiatric 
disability in December 1998, effective from December 17, 
1998.  Since this rating was not in effect for five years at 
the time that the reduction took effect in April 2002, the 
special criteria governing ratings in effect for at least 
five years do not apply.  In this case, then, the RO properly 
applied the regulations regarding the procedure for 
reductions in ratings.  The question that remains is whether 
the evidence on which the reduction was based supported the 
reduction.

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  38 
U.S.C.A. § 5107(a).  In other words, the reduction in the 
veteran's disability rating would have to have been supported 
by a preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown v. Brown, 5 Vet. App. 
413, 420-421.

The Board recognizes that the veteran's disability is one 
that is subject to temporary or episodic improvement.  In 
such cases, the regulations preclude reductions on the basis 
of one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  See 38 C.F.R. § 
3.344(a)

According to the September 1998 VA examination report, the 
veteran reported recurrent intrusive thoughts, irritability, 
insomnia, decreased concentration, nightmares, depressed 
mood, episodic hopelessness, poor appetite and energy.  The 
veteran reported that she was socially withdrawn and admitted 
to hearing a man's voice at times tell her something bad was 
going to happen to herself or her children and that she might 
not live long.  The veteran also admitted to possible 
illusions, that she sees a "shadowy figure at night" when 
she wakes up from nightmares.  The mental status examination 
demonstrated appropriate affect and no impairment in thought 
or communication.  While the veteran was oriented, she 
demonstrated depressed mood and slight anxiety.  The examiner 
noted that that the veteran's social and occupational 
functioning were severely impaired and that an addition of an 
antipsychotic to her medication regime should be considered.  
The veteran was diagnosed with major depression with 
psychotic features, PTSD, moderate, chronic.  A GAF of 50 was 
assigned.

According to the January 2002 VA examination, the veteran 
reported that three or four times a month she felt as if she 
was having a heart attack and could not breathe and had to 
walk out of a situation or, if driving, pull over in her car.  
She reported that she avoided crowds due to panic attacks and 
worried about having a heart attack.  She denied suicidal and 
homicidal thoughts, panic attack, depressed mood, and sleep 
impairment.  The veteran stated that she was frequently 
irritable and reported hearing a voice one week prior to her 
menstrual period warning her that something was going to 
happen to her baby.  The mental status examination 
demonstrated no impairment of thought process or 
communication.  She had some short-term memory problems only 
recalling two out of three objects after 10 minutes.  The 
examiner noted that the veteran's affect and mood were 
euthymic.  The examiner diagnosed panic disorder without 
agoraphobia and depressive disorder NOS.  A GAF of 60 was 
assigned for panic disorder, and a GAF of 70 was assigned for 
the depressive disorder.

The examiner noted that the veteran did not meet the 
diagnostic criteria for PTSD but did have weekly panic 
attacks and premenstrual dysphoric disorder which was noted 
to be transient in nature.  The RO noted that although some 
impairment in social and industrial adaptability was shown, 
the symptoms were generally transient and did not generally 
interfere with social and industrial function.  In fact, the 
RO noted that the slight symptoms indicated no PTSD, 
depressive symptoms associated only with menstrual cycles, 
and panic attacks once a week which did not interfere with 
the veteran's ability to attend school on a continuous basis.  

In reducing the veteran's disability rating, the RO 
acknowledged that the 1998 VA examination report noted that 
the veteran had recently withdrawn from school due to panic 
attacks on the recommendation of her psychiatrist.  Her 
concentration had been poor and her grades had dropped.  The 
RO also noted that the symptomatology shown on examination 
indicated severe social and industrial impairment warranting 
an evaluation of 70 percent.  

Although this may have been true at the time of the January 
2002 VA examination, it must be noted that this improvement 
appeared to be temporary and not sustained.  That is shown by 
a medical reports dated in February and May 2002 which 
indicated that the veteran had missed a lot of days from 
school because of the depression and anxiety.  An 
Administrative note dated in May 2002 stated that the veteran 
was found to have a poorly controlled anxiety disorder that 
was likely to interfere with her academic endeavors at that 
time.    

In fact, while not of record at the time of the RO April 2002 
rating decision, a January 2003 psychiatric evaluation noted 
that the veteran requested a letter to Voc Rehab to allow her 
to return to school.  The veteran reported attending culinary 
school but due to problems concentrating dropped out for a 
semester but wanted to return.  The veteran reported distrust 
of men, episodic panic, problems concentrating, nightmares 
with poor sleep and irritability.  The veteran was diagnosed 
with chronic PTSD with depressed mood and episodic panic.  A 
GAF of 58 was assigned.  MMH provided a letter stating that 
the veteran had chronic PTSD which caused her problems with 
trust, panic and concentration; that the veteran reported 
that she had been out of school for a semester and the 
symptoms were not a lot better; and that the veteran needed 
to be busy to help her control the symptoms.

The medical evidence shows that the veteran has been assigned 
GAF scores ranging from 58 to 70 based upon her psychiatric 
impairment.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See DSM-IV at 44-47.  
While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

In the present case, the medical evidence of record shows 
that the veteran's psychiatric symptoms include depression, 
anxiety, audio hallucinations, short-term memory loss, lack 
of concentration, irritability, sleep disturbance, difficulty 
in adapting to stressful circumstances, that they result in 
her difficulty pursuing a culinary education.  In addition, a 
January 2003 medical record noted the veteran to have 
guardedness and distrust of men; and the veteran reported 
problems of intimacy with her husband.  Hence, while the 
veteran's assigned GAF scores indicate overall moderate 
psychiatric impairment, these scores are not consistent with 
the medical evidence of record that addresses the veteran's 
actual symptoms and level of functioning.  

The Board notes that in January 2003, the veteran was 
deployed as part of the Army National Guard and also notes 
that she had rejoined approximately six months earlier.  The 
Board finds that it is indeed an unusual situation in which a 
significantly disabled veteran is placed back on active duty.  
However, in light of the lack of any real sustained 
difference in the objective findings shown on the 1998 and 
the 2002 VA examinations as well as VA treatment records, the 
benefit of the doubt must be given to the veteran.  The Board 
certainly cannot conclude that the preponderance of the 
evidence supported the reduction for the reasons discussed 
above.  Therefore, the preponderance of the evidence did not 
support the reduction in the veteran's disability rating from 
70 percent to 50 percent.




ORDER

Entitlement to restoration of a 70 percent rating for a 
psychiatric disorder to include panic disorder, depressive 
disorder, and PTSD, from July 1, 2002, to January 30, 2003, 
is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


